915 F.2d 1584
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Emiliano R. TALICOL, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 90-3033.
United States Court of Appeals, Federal Circuit.
Sept. 24, 1990.

Before RICH, Circuit Judge, and SKELTON and BALDWIN, Senior Circuit Judges.
DECISION
PER CURIAM.


1
Emiliano R. Talicol (Talicol) appeals from the May 15, 1989 decision of the Administrative Judge (AJ), docket number SE08318910184, which became the final decision of the Merit Systems Protection Board (Board) when the board denied review on January 26, 1990.  The AJ dismissed Talicol's appeal because it was untimely.  We affirm.

OPINION

2
The AJ dismissed Talicol's appeal of a decision of the Office of Personnel Management (OPM) because Talicol neither appealed from OPM's decision within the 25 day limit prescribed by law, 5 C.F.R. Sec. 831.110, nor demonstrated "good cause" for a waiver of the timeliness requirement.


3
On appeal Talicol does not attempt to explain why the AJ's decision on timeliness was wrong, or why the AJ erred in not finding "good cause" to waive the 25 day limit.  Rather, Talicol argues that OPM erred in denying his civil service retirement annuity.


4
That is not the issue.  Although the AJ did discuss the merits of OPM's decision, she dismissed Talicol's appeal to the Board as untimely.  To obtain reversal, Talicol must show error in the AJ's holding of untimeliness.  Since Talicol has not attempted that, we affirm.